

Exhibit 10.1
Amendment Agreement
This Amendment Agreement (this "Agreement"), dated as of May 1, 2017, is made by
and JGB (Cayman) Newton Ltd. (the "Holder") in favor of Galena Biopharma, Inc.,
a Delaware corporation (the "Company").
WHEREAS, the Holder and the Company have entered into a Securities Purchase
Agreement dated as of May 10, 2016 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the "Securities Purchase Agreement"), whereby the Company
issued and sold to the Holder, and the Holder purchased from the Company, a 9%
Original Issue Discount Senior Secured Convertible Debenture in the original
principal amount of $25,350,000 (as amended and restated on August 22, 2016, and
as subsequently amended on December 14, 2016, the “Debenture”);
WHEREAS, the Company’s obligations under the Debenture and the other Transaction
Documents (as defined in the Securities Purchase Agreement) are unconditionally
guaranteed by each of the entities executing this Agreement as a guarantor
(collectively, the “Guarantors” and each a “Guarantor”) pursuant to a subsidiary
guaranty dated May 10, 2016 (the “Subsidiary Guaranty”);
WHEREAS, as security for all of the indebtedness and obligations due to Holders
under the Debenture and the other Transaction Documents (collectively, the
"Obligations"), Company and the Guarantors executed and delivered to JGB
Collateral, LLC, as security agent for the Holder (the “Agent”), a Security
Agreement dated as of May 10, 2016 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the "Security Agreement"), granting to the Agent on behalf
of Holder a security interest in the collateral, as defined in the Security
Agreement (the "Collateral"); and
WHEREAS, satisfaction of the Equity Conditions (as defined in the Debenture)
requires among other things that the VWAP (as defined in the Debenture) for the
Common Stock shall be at least $4.00 per share pursuant to paragraph (i) of the
definition of “Equity Conditions” set forth in Section 1 of the Debenture (the
“Price Floor”); provided, however, that the Price Floor may be waived by the
Holder at its option;
WHEREAS, the NASDAQ Stock Market (“NASDAQ”) has requested that the parties enter
into agreement to provide that any waiver of the Price Floor may not result in
the Stock Payment Price being less than $0.35 per share;
WHEREAS, the Holder is willing to enter into the agreement requested by NASDAQ
no the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:




--------------------------------------------------------------------------------




1.Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings given them in the Debenture.
2.Company and Guarantor Acknowledgments. The Company and the Guarantors
acknowledge and agree that:
1.Transaction Documents. The Debenture, the Securities Purchase Agreement, the
Subsidiary Guaranty, the Security Agreement, the Waiver dated December 14, 2016,
the Waiver dated April 1, 2017, this Agreement, the other Transaction Documents
and all other agreements, instruments and other documents executed in connection
with or relating thereto (collectively, the "Debenture Documents") are legal,
valid, binding and enforceable against the Company and Guarantors in accordance
with their terms.
2.Obligations. The respective obligations of the Company and the Guarantors
under the Debenture Documents are not subject to any setoff, deduction, claim,
counterclaim or defenses of any kind or character whatsoever.
3.Collateral. The Agent (on behalf of the Holder) has valid, enforceable and
perfected first priority security interests in and liens on the Collateral (as
defined in the Security Agreement), as to which there are no setoffs,
deductions, claims, counterclaims or defenses of any kind or character
whatsoever. Nothing contained herein shall impair or limit the continuation of
the Agent’s liens and security interests in the Collateral or the continued
perfection or priority thereof.
4.Holder Conduct. The Holder and the Agent have fully and timely performed all
of its obligations and duties in compliance with the Debenture Documents and
applicable law, and has acted reasonably, in good faith and appropriately under
the circumstances.
3.Agreement. For purposes of Section 2(a) of the Debenture and Section 4(a) of
the Debenture, the Holder and the Company hereby agree that the Holder may, from
time to time, at the Holder’s option waive the Price Floor (for such number of
Trading Days as the Holder determines); provided, however, the Holder cannot
waive the Price Floor to the extent that the resulting Stock Payment Price would
be less than $0.35 per share as a result of any such waiver. For the avoidance
of doubt, in the event of any Equity Conditions Failure that is not, or cannot
be as a result of this Agreement, waived by the Holder, the Company shall honor
the Holder Redemption Amounts in cash or, at the Company’s election, with the
prior written consent of the Holder, deliver aggregate consideration in shares
of Common Stock and cash in satisfaction of the applicable Holder Redemption
Amount as follows: (i) the number of shares of Common Stock equal to the
quotient obtained by dividing such Holder Redemption Amount and $0.35 (each such
share having a deemed value per share at the Stock Payment Price that would have
been in effect but for the minimum Stock Payment Price condition of $0.35 per
share set forth herein) and (ii) cash equal to the difference between the Holder
Redemption Amount and the aggregate deemed value of the shares of Common Stock
delivered in clause (i). For example, if the applicable Holder Redemption Amount
is $100,000 and the Stock Payment Price would be $0.25 per share but for the
provisions of this Agreement, then the Company shall issue 285,715 shares of
common stock to the Holder and pay to the Holder an amount in cash equal to
$28,571.43.
4.Limitation of Agreement. The Agreement set forth above shall be limited
precisely as written and relates solely to clause (i) of the definition of
“Equity Conditions” set forth in Section 1 of the Debenture, Section 2(a) of the
Debenture and Section 4(a) of the Debenture




--------------------------------------------------------------------------------




in the manner and to the extent described above and nothing in this Agreement
shall be deemed to:
(a)constitute a waiver of compliance by the Company or any Guarantor with
respect to any term, provision or condition of the Debenture or any other
Debenture Document, or any other instrument or agreement referred to therein; or
(b)prejudice any right or remedy that the Holder at any time under the Debenture
may now have or may have in the future under or in connection with the Debenture
or any other Debenture Document, or any other instrument or agreement referred
to therein.
5.No Modification. Except as expressly set forth herein, nothing contained in
this Agreement shall be deemed or construed to amend, supplement or modify the
Debenture or any other Debenture Documents or otherwise affect the rights and
obligations of any party thereto, all of which remain in full force and effect.
6.Representations, Warranties and Covenants. The Company and each Guarantor
represents and warrants to the Holder that, as of the date hereof that (i) no
Event of Default under the Debenture has occurred or is continuing, (2) the
Company and each Guarantor has complied in all material respects with their
respective obligations under the Debenture Documents, and (3) the Company’s
execution and delivery of this Agreement does not conflict with, and will not
result in a default or violation under, any other agreement or instrument to
which the Company or any Guarantor is a party.
7.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, each Guarantor and the Holder, and each of their
respective successors and assigns.
8.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Agreement and the parties submit to the personal jurisdiction of such
courts.
9.Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.
10.Expense Reimbursement. The Company will reimburse Holder’s expenses in
connection with this Agreement in an amount equal to $2,000.
11.Disclosure. The Company confirms that neither it nor any other person or
entity acting on its behalf has provided Holder or its counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company shall disclose the material terms of this Agreement
pursuant to Item 8.01 of Form 8-K by not later than 5 p.m. (local time in New
York, New York) on the date hereof.














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






Galena Biopharma, Inc., as Company
 


By    /s/Stephen F. Ghiglieri      
Name: Stephen F. Ghiglieri
Title: Interim Chief Executive Officer
Apthera, Inc., as Guarantor




By    /s/Stephen F. Ghiglieri      
Name: Stephen F. Ghiglieri
Title: Interim Chief Executive Officer


Mills Pharmaceuticals, LLC, as Guarantor




By    /s/Stephen F. Ghiglieri      
Name: Stephen F. Ghiglieri
Title: Interim Chief Executive Officer







--------------------------------------------------------------------------------




 


JGB (Cayman) Newton Ltd., as Holder
 


By    /s/Brett Cohen      
Name: Brett Cohen
Title: President


JGB Collateral LLC, as Agent




By    /s/Brett Cohen      
Name: Brett Cohen
Title: President









